 1   DAVID D. FISCHER, SBN 224900
     LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, CA 95765
     Telephone: (916) 447-8600
 4
     Facsimile: (916) 930-6482
 5   Email: david.fischer@fischerlawoffice.com
 6   Attorney for Defendant
 7   DENAE BELAND
 8   DAVID W. DRATMAN
 9   Attorney at Law
     State Bar No. 78764
10   1007 7th Street, Suite 305
11   Sacramento, CA 95814
     Telephone: (916) 443-2000
12   Facsimile: (916) 443-0989
13   Email: dwdratman@aol.com
14   Attorney for Defendant
15   BRIAN BELAND

16
17                       UNITED STATES DISTRICT COURT FOR THE

18                         EASTERN DISTRICT OF CALIFORNIA
19
20   UNITED STATES OF AMERICA,
                                                 CR.S. No. 2:19-cr-0021 WBS
21          Plaintiff,
22                                               AMENDED
                   v.                            UNOPPOSED MOTION AND
23                                               [PROPOSED] ORDER TO MODIFY
24   BRIAN BELAND and DENAE BELAND,              CONDITIONS OF RELEASE TO
                                                 ALLOW FOR TRAVEL
25         Defendants.
26
27
28         The Court previously authorized the defendants to travel Cabo San Lucas for
     vacation between July 28, 2021 to August 11, 2021 (ECF Doc 37). Their travel plans
              AMENDED - UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                           -1-
 1   have changed slightly, and they are requesting to travel between July 24, 2021 and
 2   August 7, 2021 instead.
 3          Defendants have been released on their own recognizance with the only travel
 4   restriction being that they surrender their passports to their lawyers.        Defendants
 5   respectfully request permission to travel outside the United States sometime between
 6   July 24, 2021, and August 7, 2021, to Cabo San Lucas to celebrate their wedding
 7   anniversary. They own a timeshare and, before COVID, routinely celebrated their
 8   anniversary there.    The defendants traveled to Cabo San Lucas to celebrate their
 9   anniversary in 2019, while released on their own recognizance without any issues. The
10   defendants further request permission to possess their respective passports for up to one
11   week before and after each trip as necessary to facilitate this travel.
12          On January 31, 2019, Brian Beland was indicted for three counts of making and
13   subscribing a false tax return, and both Brian and Denae Beland were indicted for one
14   count of endeavoring to obstruct the due administration of internal revenue laws. They
15   made arrangements to appear in court voluntarily for their initial appearance and they
16   were released on their own recognizance.
17          The defendants request their conditions of release be modified to state: “You may
18   travel to Cabo San Lucas any time between July 24, 2021, and remain there until any
19   time up to August 7, 2021. You shall return to the Eastern District of California no later
20   than August 7, 2021. You are authorized to possess your U.S. Passports between July
21   16, 2021, and August 13, 2021. You shall return your passports to your attorneys by
22   August 13, 2021.”
23          The United States has indicated that it does not oppose this request.
24
25                                       Respectfully submitted,
26   Dated: July 8, 2021                 /s/ David D. Fischer         /s/ David W. Dratman
                                         DAVID D. FISCHER             DAVID W. DRATMAN
27
                                         Attorney for Defendant       Attorney for Defendant
28                                       DENAE BELAND                 BRIAN BELAND

               AMENDED - UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                              -2-
 1
     IT IS SO ORDERED
 2
 3   Dated: July 8, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

              AMENDED - UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE FOR TRAVEL

                                           -3-
